DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claims 1-7 are currently pending in U.S. Patent Application No. 16/491,144.


Allowable Subject Matter and Reasons for Allowance
Claims 1-7 are allowable. 

The following is an examiner's statement of reasons for allowance:
While references of record generally evidence the obvious nature of various methods for the registration of a plurality of modalities for a target volume in the creation of a registered image, they fail to teach/suggest an obvious combination teaching each and every limitation as required by the claimed invention as a whole and to include in particular:
using the computer processor, registering the ranked pathways and the mean field volumes with the 3D volume representation using symplectomorphic registration (SYMREG) to generate forward and inverse symplectomorphic maps;
using the computer processor, applying GO-ESP global tractography to the symplectomorphic maps and the 3D volume representation to generate entropy spectrum pathway (ESP) long range structural connectivity eigenmodes; and
receiving and displaying a registered image corresponding to the registered image data derived from the first, second and third datasets.

Applicant’s invention as claimed involves a novel combination of information field and entropy spectrum pathways theory resulting in a non-linearly registered image characterized by an increased resolution/accuracy/detail for a target volume, based on multiple modalities jointly 


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/IAN L LEMIEUX/Examiner, Art Unit 2669